Citation Nr: 1533090	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart condition and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a bilateral hand disability.

7.  Entitlement to service connection for strokes.

8.  Entitlement to service connection for a bilateral shoulder disability.  

9.  Entitlement to service connection for a mood disorder.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also disagreed with a June 2013 rating decision denying service connection for a mood disorder.  A statement of the case has not yet been issued on that claim.

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

Additionally, the Board recognizes that in correspondence dated April 14, 2015, the Veteran's attorney noted that a copy of the Veteran's claims file was last provided in July 2012, and requested a copy of the claims file since that time.  However, in July 2014, pursuant to an October 2013 FOIA request, the Board provided the Veteran's attorney with a complete copy of the Veteran's claims file.  Additionally, on April 11, 2015, just days prior to the April 14, 2014, request, the Board provided the Veteran with a complete copy of his claims file.  Thus, the Board finds that no further action is necessary pursuant to the FOIA request.

In a June 2012 statement, the Veteran's attorney raised the issue of entitlement to service connection for a back condition secondary to service-connected hallux valgus.  That issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of service connection for heart, bilateral knee, and prostate disabilities, as well as for erectile dysfunction, strokes, and a mood disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2006 rating decision denied service connection for a heart condition.  The Veteran did not appeal that decision and no new and material evidence was received within one year of the decision; the decision is final.

2.  The evidence submitted since the July 2006 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a heart condition.

3.  In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wished to withdraw from appeal his claims for service connection for a bilateral hand disability, bilateral shoulder disability, and hepatitis.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a heart condition is reopened.  38 U.S.C.A.     § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a bilateral hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal as to the issue of entitlement to     service connection for a bilateral shoulder disability have been met.  38 U.S.C.A.    § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for hepatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In a July 2006 rating decision the RO denied the Veteran's claim for service connection for a heart condition because there was no current diagnosis.  That July 2006 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the prior final denial, new evidence has been added to the claims file that is material to the Veteran's heart claim.  Specifically, a VA treatment record dated in July 2008 shows a finding of sinus bradycardia on ECG, and active prescriptions from 2010 and 2011 show prescribed aspirin for the heart and nitroglycerin for chest pain.  As the VA evidence of clinical findings and medications related to the heart was not available at the time of the July 2006 denial, it is new.  Moreover, when presumed credible, the new evidence supports the existence of a current heart disability.  Thus, the evidence is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a heart condition.  38 U.S.C.A.         § 5108; 38 C.F.R. § 3.156.  To that extent only, the appeal is granted.

II.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran perfected an appeal as to the issue of entitlement to service connection for a bilateral hand disability and hepatitis.  However, during a November 2012 Board hearing, the appeals as to these issues were withdrawn.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to these issues, and the appeals are dismissed. 

Concerning the bilateral shoulder claim, the Veteran never perfected an appeal as to that issue; rather, he limited his February 2012 substantive appeal to issues other than the bilateral shoulder service connection claim.  Nevertheless, to the extent that the Veteran was led to believe that the issue of service connection for a bilateral shoulder condition was on appeal, he effectively withdrew that issue from appeal during the November 2012 hearing.  The Board consequently does not have jurisdiction to review the appeal with respect to the issue of entitlement to service connection for a bilateral shoulder disability, and that appeal is also dismissed. 


ORDER

New and material evidence having been submitted, the claim for service connection for a heart disability is reopened, and to this extent only the appeal is granted.

The appeal as to the issue of entitlement to service connection for a bilateral hand disability is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral shoulder disability is dismissed.

The appeal as to the issue of entitlement to service connection for hepatitis is dismissed.


REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's remaining claims.

The Veteran contends that his bilateral knee condition is secondary to his service-connected hallux valgus of the bilateral foot.  In support of his claim, he has submitted an August 2012 VA treatment note in which a VA provider states that  the Veteran has continued knee pain, "more likely than not secondary to foot deformity."  As no rationale was provided for that opinion, it is not sufficient to establish service connection.  Nevertheless, it is sufficient to trigger VA's duty to assist the Veteran by providing him with an examination.

Next, regarding the heart claim, the Veteran's claim in part turns on whether he was in Vietnam or served on a ship that conducted operations on the inland waterways of Vietnam or operated primarily or exclusively on the inland waterways, thereby entitling him to a presumption of herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  Research does not show that the USS Schofield is one of the vessels recognized as having conducted such "brown water" operations in Vietnam and the Veteran has not contended that he stepped foot in Vietnam.  An August 2010 response from the service department provided a response suggesting Vietnam service, but appears    to base that response on the Veteran's receipt of the Vietnam service medal, which is not proof of service on land or inland waterways in Vietnam.  Accordingly, clarification is necessary.  

The Veteran's remaining claims of service connection for a prostate disorder         and erectile dysfunction require remand in order to obtain outstanding treatment records.  Current records do show that the Veteran has been diagnosed with erectile dysfunction, but do not otherwise appear to show a chronic prostate condition. While the record does contain some more recent isolated treatment records, ongoing records dating from October 2009 have not been obtained.  Thus, those records are necessary prior to adjudicating the prostate condition and erectile dysfunction claims.

Concerning the issue of entitlement to service connection for a mood disorder, the Board notes that claim was denied in a June 2013 rating decision.  In September 2013, the Veteran filed a filed a timely notice of disagreement.  However, a statement of the case has not yet been issued as to that claim.  Accordingly, remand of that claim for issuance of a statement of the case (SOC) is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the SOC, that claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the claim of entitlement to service connection    for a mood disorder.  The issue should be returned to the Board only if a timely substantive appeal is filed with respect to the issue.

2.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers who have recently treated him for his knees, heart, prostate, and erectile dysfunction.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  VA treatment records dating from October 2001 to April 2009, and since October 2009 should also be obtained.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  Send an appropriate request through official sources to verify whether the Veteran served on land in Vietnam or whether the USS Schofield operated on inland waterways or docked in Vietnam during the period from April 1972 through September 1973.  All requests and responses should be placed in the claims file. 

4.  Schedule the Veteran for a VA knee examination to determine whether his service-connected bilateral hallux valgus deformity caused or aggravated his bilateral knee disability.  The claims folder and electronic treatment records must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail. 

Following review of the record and examination of the Veteran, the examiner should provide a diagnosis for any right and left knee disabilities found and should respond to the following: 

a.  Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a left and/or right knee disability was caused by the Veteran's service-connected foot disabilities, to include any gait disturbance due to the service-connected foot disabilities.  The rationale for all opinions expressed should be provided. 

c.  If not caused by a service-connected foot disability,  the examiner should offer an opinion as to whether it is at least as likely as not that a right and/or left knee disability was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the Veteran's service-connected foot disabilities, to include any gait disturbance due to the service-connected foot disabilities.  If a knee disability was permanently worsened beyond normal progression (aggravated) by service-connected foot disabilities, the examiner should attempt to quantify the level of worsening beyond baseline level of knee disability.  The rationale for all opinions expressed should be provided.

5.  After the development requested above as well as    any additional development deemed necessary has      been completed to the extent possible, the record should again be reviewed.  If the claims for service connection pertaining to the heart, knees, prostate, stroke and erectile dysfunction remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


